Memorandum Opinion and Order
Musgrave, Judge:
In accordance with the decision of the Court of Appeals for the Federal Circuit in Olympic Adhesives, Inc. v. United States, No. 89-1367 (March 28, 1990), this Court’s order of February 17, 1989, affirming the International Trade Administration’s use of best information available, is hereby vacated.
This action is remanded to International Trade Administration for proceedings consistent with the decision of the Court of Appeals for the Federal Circuit.
International Trade Administration shall file the results of the remand proceedings with the Court within 30 days of the date of this order.